Citation Nr: 1424128	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-24 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for right knee internal derangement with chondromalacia patella, status post meniscectomy, evaluated as 20 percent disabling prior to February 28, 2008.

4.  Entitlement to an increased rating for right knee degenerative arthritis, currently evaluated as 10 percent disabling prior to February 28, 2008.

5.  Entitlement to an increased rating for the right total knee arthroplasty with arthrofibrosis (previously claimed as right knee internal derangement with chondromalacia patella, status post meniscectomy, and right knee degenerative arthritis), evaluated as 60 percent disabling since December 1, 2009.


6.  Entitlement to an increased rating for left knee internal derangement, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for left knee degenerative arthritis, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for the symptomatic scar of the right knee, currently evaluated as 10 percent disabling.

9.  Entitlement to a compensable rating for status post fractured sternum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to March 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which continued the 20 percent disability ratings for the right knee internal derangement with chondromalacia patella, status post menisectomy, and for the left knee internal derangement.  The January 2008 decision also continued the 10 percent disability ratings for the left knee degenerative arthritis, the right knee degenerative arthritis, and the symptomatic scar of the right knee.  The January 2008 decision also denied a compensable rating for the status post fractured sternum and denied service connection for a heart disorder.  The Veteran then perfected timely appeals of these claims. 

The RO issued another rating decision in May 2008, which combined the Veteran's disability ratings for his right knee internal derangement with chondromalacia patella, status post meniscectomy, and right knee degenerative arthritis, into one disability rating for right total knee arthroplasty.  The RO then assigned a 100 percent temporary rating for surgical convalescence of this disability, effective February 28, 2008.  A 30 percent rating was then assigned for the right total knee arthroplasty, effective April 1, 2009.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The RO issued another rating decision in February 2009, which continued the findings of the May 2008 rating decision.  

The RO issued another rating decision in June 2009, which increased the 30 percent rating for the right total knee arthroplasty to 100 percent, effective October 1, 2008.  A 30 percent rating was then assigned for the right total knee arthroplasty, effective December 1, 2009.  The Veteran continued to appeal.  See AB, 6 Vet. App. at 38-9.

In February 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The RO certified this appeal to the Board in February 2010.  Subsequently, additional evidence was added to the record, and this evidence was not reviewed by the RO.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in February 2010.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The RO issued another rating decision in March 2010, which increased the 30 percent rating for the right total knee arthroplasty to 60 percent, effective December 1, 2009.  The Veteran continued to appeal.  See AB, 6 Vet. App. at 38-9.  

The March 2010 rating decision also denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for hypertension.  The Veteran submitted a Notice of Disagreement (NOD) on this issue in June 2010.  To date, the RO has not issued a Statement of the Case (SOC) on this issue.

The RO issued another rating decision in August 2010, which granted service connection for arthrofibrosis of the right knee, effective December 30, 2009.  However, the RO found that a separate compensable evaluation was not warranted for the arthrofibrosis as the evaluation of the same disability under various diagnoses is to be avoided pursuant to 38 CFR 4.14 (2013).  Accordingly, the RO evaluated the arthrofibrosis as part of the residuals of the underlying right total knee arthroplasty.  The August 2010 rating decision also denied entitlement to an earlier effective date prior to February 28, 2008, for the evaluation of the 100 percent rating for the right total knee arthroplasty with arthrofibrosis.  The August 2010 rating decision also found the Veteran's pending claim for entitlement to Individual Unemployability to be considered a moot issue, as the Veteran was now in receipt of a schedular 100 percent evaluation.  The August 2010 rating decision also denied service connection for neuropathy of the bilateral knees.  The Veteran continued to appeal the increased rating claim for the right knee only.  See AB, 6 Vet. App. at 38-9.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issues of: (1) entitlement to an effective date earlier than March 19, 1985, for the grant of service connection for status post fractured sternum; (2) entitlement to an effective date earlier than January 18, 1994, for the grant of service connection for left knee degenerative arthritis; (3) entitlement to an effective date earlier than January 18, 1994, for the grant of service connection for right knee degenerative arthritis; and, (4) entitlement to an effective date earlier than January 18, 1994, for the grant of service connection for right knee internal derangement with chondromalacia patella, status post meniscectomy, have been raised by the record in a March 2010 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

With the exception of the heart disorder claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current heart disorder is not shown to be causally or etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for a heart disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in October 2007 and April 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The October 2007 letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in November 2007 and May 2009, the results of which have been included in the claims file for review.  These involved thorough examinations of the Veteran.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that an examination is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board notes that while VA examinations have been conducted, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have a heart disorder during his active military service and does not reflect competent evidence showing a nexus between the military service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Furthermore, the Veteran was afforded a Board hearing in February 2010.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ specifically noted the issue as "service connection for a heart disability."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Id.  The AVLJ asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a heart disorder or symptoms during his active military service).  Id. at 5.  The representative and the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id. at 4-5.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a heart disorder.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, such as cardiovascular-renal disease, will be presumed if they manifest within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, current diagnoses have been established.  Just prior to filing his service connection claim in July 2007, the Veteran was diagnosed with coronary artery disease (CAD) in March 2007 by the VA Medical Center (VAMC).  A June 2010 VAMC X-ray also diagnosed the Veteran with cardiomegaly of the heart.  At his Board hearing, the Veteran testified that he was placed on heart medications by the VAMC in 2007.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder or any associated symptoms.  The records reveal no complaints or treatment related to the Veteran's heart.  At his separation examination, his heart was normal.  At his Board hearing, the Veteran testified that he did not have any problems with his heart during his active military service.  His active duty ended in March 1985.

The first post-service relevant complaint of a heart disorder was in an April 2000 private treatment record, which documented that the Veteran had coronary angiography.  Again, the Veteran's active duty ended in 1985.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case, given the lack of evidence showing an in-service event, injury, or disability to which the current heart disability may be associated and given the lack of evidence indicating that an etiologic relationship may exist between the Veteran's current heart condition and service.  In this regard, the Board notes the Veteran does not report continuous symptomatology since his active military service.  See Board hearing transcript, page 5.  In addition, the medical evidence of record also does not support continuous symptomatology or contain any evidence or opinion which suggests that the current heart disability is related to the Veteran's military service.  As such, the Board finds a VA examination and opinion need not be obtained in this case.  See McLendon, supra.  

As noted, the earliest pertinent post-service medical evidence associated with the claims file is dated from April 2000, over fifteen years after the Veteran's military separation in March 1985.  Further, the STRs do not show that the Veteran developed a chronic heart disorder during his active military service.  The STRs do not document any complaints of or treatment for the Veteran's heart.  Further, when the Veteran was first treated post-service in 2000, he did not indicate that his heart symptoms had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for a heart disability.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for cardiovascular-renal disease.  As stated above, the earliest post-service medical treatment records are dated from 2000, and the Veteran was separated from the active duty in 1985.  No diagnosis of cardiovascular-renal disease was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements of record from the Veteran, his brother, and his spouse, as well as the Internet articles submitted by the Veteran in support of his claim.  The Board acknowledges that the Veteran and his family members are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms observed and/or injury experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's current heart disorder began during or is otherwise related to his active military service) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his family members possess the medical expertise to provide such an opinion.  No competent medical opinion linking the Veteran's current heart disorder to his active military service has been presented.  Thus, as previously stated, the medical evidence of record preponderates against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a heart disorder is not warranted.


ORDER

Entitlement to service connection for a heart disorder is denied.


REMAND

While the Board regrets the additional delay of the adjudication of this appeal, a remand is required before the claims can be properly adjudicated.  

Initially, in a March 2010 rating decision, the RO denied the claim of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for hypertension.  A NOD was filed in June 2010.  If, after a valid NOD, VA fails to issue a SOC, the claim remains pending on appeal.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  To date, the RO has not issued a SOC on the claim.  Thus, the Board finds that this claim must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the increased rating claims must be remanded for recent VA examinations.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2013).  The Veteran's last VA examinations to assess the current severity of his service-connected right knee scar and fractured sternum were in May 2009, five years ago.  The Veteran's last VA examination to assess the current severity of his service-connected bilateral knee disabilities was in March 2010, over four years ago.  At his Board hearing, the Veteran testified that he had seven scars on his right knee, which are all painful and which are all related to his service-connected right knee disabilities.  See Board hearing transcript, pages 17-18.  This testimony is contrary to the evidence obtained at the May 2009 VA examination, which only documented three scars.  Additionally, at his Board hearing, the Veteran testified that all of his service-connected disabilities on appeal had worsened since his last VA examinations.  See Board hearing transcript, page 22.  Therefore, for the aforementioned reasons, the Board finds that new VA examinations are required to assess the current severity of the service-connected disabilities on appeal. 

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

While on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers. In this regard, the Board notes that, while the evidentiary record contains VA outpatient treatment records from various VA Medical Center (VAMC), dated from 2007 to 2010, neither the paper nor the paperless claims file contain VA treatment records dated from 2010 to the present.  While on remand, the RO/AMC should obtain all VA treatment records dated from 2010 to the present, as well as any other treatment records identified by the Veteran. 

After the foregoing has been completed, the AOJ should also review the records obtained in connection with the aforementioned development requests and conduct any additionally indicated development deemed necessary for the adjudication of such claims.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claim whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for hypertension.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of this claim.

2.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his service-connected disabilities since 2010.  The Veteran should be requested to submit all identified records or provide a consent and authorization form in order for VA to obtain the identified records.  All reasonable attempts should be made to obtain any identified records. 

Obtain all outstanding VA treatment records, dated from 2010 to the present. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA joints examination to determine the current degree of severity of his service-connected right total knee arthroplasty with arthrofibrosis (previously claimed as right knee internal derangement with chondromalacia patella, status post meniscectomy, and right knee degenerative arthritis), his left knee internal derangement, and his left knee degenerative arthritis.  The entire claims file (i.e., both the paper claims file and the paperless claims files) must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After obtaining any outstanding treatment records, provide the Veteran with a VA scars examination to determine the severity of all of the Veteran's scars related to his service-connected bilateral knee disabilities.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner.  

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 7804.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

In particular, for each scar on the right and left knee, precise measurements (described in centimeters) should be obtained, and the examiner is asked to address whether the scar is:
a) Deep?
b) Causes limitation of motion of the affected part? (If the scar does cause limitation of motion, please specify the degree of limitation of the affected part.)
c) Causes limitation of function of the affected part?

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After obtaining any outstanding treatment records, provide the Veteran with an appropriate VA examination to determine the severity of the Veteran's service-connected status post fractured sternum.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner.  

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 5297.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

In particular, the examiner is asked to address the number of ribs the Veteran has had removed and/or if the Veteran has had a resection of two or more ribs without regeneration.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  Readjudicate the Veteran's claims.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


